Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  on James LeBarre, Reg. No. 28,632 on 3/11/21.

Amend Claims 1 and 3 as follows:

1. A switchgear comprising:
a tank having a first through hole formed therein;
three [[a]] fixed contacts accommodated in the tank;
three [[a]] movable contacts capable of reciprocating between a position in contact with the three fixed contacts and a position separated from the three fixed contacts;
an operating rod capable of reciprocating in a direction parallel to a direction of movement of the three movable contacts, the operating rod penetrating through the first through hole;
a connecting plate connecting the three movable contacts and the operating rod, the connecting plate to be movable with the three movable contacts and the operating rod;
a shielding plate disposed closer to the three fixed contacts than the connecting plate and fixed to the tank, the shielding plate having a second through hole and [[a]] three third through holes formed therein, the operating rod penetrating through the second through hole, each of the three movable contacts being capable of passing through a corresponding one of the third through holes;
a first bearing provided in the first through hole to support the operating rod; and
a second bearing provided in the second through hole to support the operating rod,
wherein:

each of the three fixed contacts and each of the three movable contacts are disposed at a vertex respective triangle when viewed from a direction parallel to the direction of movement of the three movable contacts, and
a center of gravity of the respective triangle when viewed from a direction parallel to the direction of movement of the three movable contacts.  


	REASONS FOR ALLOWANCE
The claims  1 and 3 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 1, comprising a tank having a first through hole formed therein; three fixed contacts; three movable contacts; an operating rod penetrating through the first through hole; a connecting plate connecting the three movable contacts and the operating rod, the connecting plate to be movable with the three movable contacts and the operating rod; a shielding plate disposed closer to the three fixed contacts than the connecting plate and fixed to the tank, the shielding plate having a second through hole and  three third through holes formed therein, the operating rod penetrating through the second through hole, each of the three movable contacts being capable of passing through a corresponding one of the third through holes; a first bearing provided in the first through hole to support the operating rod; and a second bearing provided in the second through hole to support the operating rod, wherein each of the three fixed contacts and each of the three movable contacts are disposed at a vertex of a respective triangle when viewed from a direction parallel to the direction of movement of the three movable contacts, and the operating rod is connected to the connecting plate at a position corresponding to a center of gravity of the respective triangle when viewed from a direction parallel to the in combination with all remaining limitations of the respective claims are believed to render said independent claim 1 and all claims dependent therefrom patentable over art of record.  
The closest references to the present invention are believed to be as follows: DE 2805728 discloses a ground switch having three sets of fixed and movable contacts arranged at vertices of a triangle  with an operating rod at a position corresponding to the center gravity of the triangle, but lacks the structure of first and second bearing to support the operating rod.  These above listed references all lack the specific structure and arrangement in claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 1,706,113, 2,145,720, 7,135,652, 8,748,760, 9,190,230, DE 2821849, EP 196240, EP 3121831, FR 2423897, FR 2959616, KR 20-0437070, WO 2012/077963 discloses a grounding switch.  US 3,889,076, 2015/0076115, EP 1585157 disclose a grounding switch with contacts arranged in at vertices of a triangle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  3/12/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835